Kodiak Energy, Inc. Announces US$7.5 Million Private Placement CALGARY, ALBERTA(Marketwire - May 26, 2008) – Kodiak Energy, Inc. (TSX VENTURE:KDK) (OTCBB:KDKN) ("Kodiak" or the "Company") is pleased to announce that subject to regulatory approvals, it intends to complete a private placement of up to US$7,500,000 in principal amount of units of Kodiak (the "Units") at the price of US$2.50 per Unit (the "Offering"). Each Unit will consist of one common share of Kodiak (a "Common Share") and one warrant to purchase a Common Share for two years at US$3.50 per share. Kodiak may pay finder's fees to certain individuals or firms in connection with the Offering.
